Darrell Hickman, Justice, concurring. Lawyers should make a note to put this case in their legal tricks notebook. Merely by uttering the incantation “quantum meruit” an unlicensed contractor can now avoid Ark. Code Ann. § 17-22-103(d) (1987). The same is true regarding the Wingo Act, which generally prohibits non-resident corporations from enforcing contracts made in Arkansas when they are not authorized to do business in Arkansas. Dews v. Halliburton Industries, Inc., 288 Ark. 532, 708 S.W.2d 67 (1986).